                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

                                   :
JAMES BLASIC
                                   :

     v.                            :   Civil Action No. DKC 19-1291

                                   :
MARYLAND STATE DENTAL
ASSOCIATION                       :


                          MEMORANDUM OPINION

     Presently pending and ready for resolution in this Fair Labor

Standards Act (“FLSA”) case is the parties’ joint motion for

approval of settlement agreement and to dismiss.        (ECF No. 21).

The issues have been briefed, and the court now rules, no hearing

being deemed necessary.      Local Rule 105.6.     For the following

reasons, the motion will be granted.

I.   Background

     The procedural and factual background of this case is recited

in the court’s memorandum opinion of March 4, 2020, (ECF No. 19),

and will not be repeated here.     Due to the parties’ inclusion of

a confidentiality agreement and failure to account for requested

attorney’s fees, the court in that opinion denied the parties’

request for approval of their settlement agreement and to dismiss

this case.     (Id.)   On March 17, 2020, the parties submitted a

Second Joint Motion for Approval of Settlement Agreement and to

Dismiss this Case with Prejudice.      (ECF No. 21).
II.    Analysis

       A.     Request to Approve Settlement

       Because Congress enacted the FLSA to protect workers from the

poor   wages    and   long     hours    that     can   result    from    significant

inequalities in bargaining power between employers and employees,

the statute’s provisions are mandatory and, except in two narrow

circumstances, are generally not subject to bargaining, waiver, or

modification by contract or settlement.                See Brooklyn Sav. Bank v.

O’Neil, 324 U.S. 697, 706 (1945).                First, the Secretary of Labor

may supervise the payment of back wages to employees, who waive

their rights to seek liquidated damages upon accepting the full

amount of the wages owed.              See 29 U.S.C. § 216(c).            Under the

second exception, a district court can approve a settlement between

an employer and an employee who has brought a private action for

unpaid      wages   pursuant    to     Section    216(b),   provided       that   the

settlement reflects a “reasonable compromise of disputed issues”

rather than “a mere waiver of statutory rights brought about by an

employer’s     overreaching.”        Lynn’s    Food    Stores,    Inc.    v.   United

States, 679 F.2d 1350, 1354 (11th Cir. 1982).

       Although the Fourth Circuit has not directly addressed the

factors to be considered in deciding motions for approval of such

settlements, district courts in this circuit typically employ the

considerations set forth by the Eleventh Circuit in Lynn’s Food

Stores.      See, e.g., Hoffman v. First Student, Inc., No. WDQ–06–

                                          2
1882, 2010 WL 1176641, at *2 (D.Md. Mar. 23, 2010); Lopez v. NTI,

LLC, 748 F.Supp.2d 471, 478 (D.Md. 2010).              Pursuant to Lynn’s Food

Stores, an FLSA settlement generally should be approved if it

reflects “a fair and reasonable resolution of a bona fide dispute

over FLSA provisions.”         Lynn’s Food, 679 F.2d at 1355.               Thus, as

a first step, the bona fides of the parties’ dispute must be

examined to determine if there are FLSA issues that are “actually

in dispute.” Lane v. Ko–Me, LLC, No. DKC–10–2261, 2011 WL 3880427,

at *2 (D.Md. Aug.31, 2011) (citing Dees v. Hydradry, Inc., 706

F.Supp.2d 1227, 1241–42 (M.D.Fla. 2010)).              Then, as a second step,

the terms of the proposed settlement agreement must be assessed

for fairness and reasonableness, which requires weighing a number

of factors, including: “(1) the extent of discovery that has taken

place; (2) the stage of the proceedings, including the complexity,

expense and likely duration of the litigation; (3) the absence of

fraud or collusion in the settlement; (4) the experience of counsel

who have represented the plaintiffs; (5) the opinions of [ ]

counsel ...; and (6) the probability of plaintiffs’ success on the

merits   and   the    amount   of   the       settlement   in    relation    to   the

potential recovery.”        Lomascolo v. Parsons Brinckerhoff, Inc., No.

08–cv–1310,    2009    WL   3094955,      at    *10   (E.D.Va.    Sept.28,     2009)

(collective action); see also Poulin v. Gen. Dynamics Shared Res.,

Inc., No. 09–cv–00058, 2010 WL 1813497, at *1 n. 1 (W.D.Va. May 5,



                                          3
2010) (applying the same factors to a settlement that involved

only individual FLSA claims).

        B.   Bona Fide Dispute

        “In deciding whether a bona fide dispute exists as to a

defendant’s liability under the FLSA, courts examine the pleadings

in the case, along with the representations and recitals in the

proposed settlement agreement.”               Amaya v. Young & Chang, Inc.,

Civil Case No. PWG–14–749, 2014 WL 3671569, at *2 (D.Md. July 22,

2014). The pleadings, along with the parties’ joint submission

regarding settlement, establish that a bona fide dispute exists as

to Defendants’ liability under the FLSA for overtime payments.

        C.   Fairness and Reasonableness

        Upon review of the parties’ submissions and after considering

the   relevant      factors   enumerated       by    the    Lomascolo    court,      the

Settlement appears to be a fair and reasonable compromise of the

parties’     bona   fide   dispute   as       to    the    amount   to   be   paid   to

Plaintiff.     There is no evidence that the proposed Settlement is

the product of fraud or collusion. The Settlement Agreement is the

product of negotiations between parties represented by counsel.

(ECF No. 21-1 ¶ 10). The amount of the settlement slightly exceeds

the basic overtime wages sought by Plaintiff in his complaint, as

well as $25,000 in liquidated damages and $3,000 in attorney’s

fees.




                                          4
     The provision of attorney’s fees, however, was not originally

supported in the record.       The parties have since remedied this

problem,   providing   a   “detailed   description   of   the   time   that

undersigned counsel has incurred to reach settlement of this

case[.]” (ECF No. 21-4, at 1).         Where a proposed settlement of

FLSA claims includes a provision regarding attorney’s fees, the

reasonableness of the award must also “be independently assessed,

regardless of whether there is any suggestion that a ‘conflict of

interest taints the amount the wronged employee recovers under a

settlement agreement.’”      Lane v. Ko–Me, LLC, No. 10-cv-2261-DKC,

2011 WL 3880427, at *3 (Aug. 31, 2011) (citation omitted).             “In

assessing the reasonableness of the fee, courts typically refer to

the principles of the traditional lodestar method as a guide, even

when the attorneys [sic] fees are based on a contingency fee.”

Hackett v. ADF Restaurant Invs., 259 F.Supp.3d 360, 367 (D. Md.

2016) (internal citations omitted).      Plaintiff has provided ample

supplementary information to support the conclusion that $3,000 is

a reasonable amount: the itemized list of hours billed demonstrates

that Plaintiff’s attorneys billed 12.1 hours at a rate of $400 per

hour for a total of $4,840.       (ECF No. 21-4, at 2).         Plaintiff

nonetheless requests only $3,000 in fees, which the court finds to

be reasonable.




                                   5
        D.     Confidentiality Clause

        The Settlement Agreement includes a confidentiality clause

regarding the terms of the agreement.              (ECF No. 21-3 ¶ 5).        “A

confidentiality clause in an FLSA settlement agreement is ‘not

permitted        without        compelling    reasons’     to     justify    the

confidentiality.”         Amaya v. Young & Change, Inc., No. PWG-14-749,

2014 WL 3671569 at *4 n.3 (D. Md. July 22, 2014) (quoting Salamone

v. Balt. Diamond Exch., Inc., No. JKB-14-1507, 2014 WL 2930788, at

*1 (D. Md. June 27, 2014)).           Furthermore, in Carpenter v. Colonial

Mgmt. Grp., LP, No. JKB-12-686, 2012 WL 2992490, at *2 (D. Md.

July 19, 2012), the court declined to approve FLSA settlement

agreement       because    it     contained   a   confidentiality     provision

“without any argument to support its inclusion.”                Confidentiality

clauses “both contravene . . . the legislative purpose of the FLSA

and undermine . . . the Department of Labor’s regulatory effort to

notify employees of their FLSA rights.” Poulin v. General Dynamics

Shared Resources, Inc., No. 3:09-cv-00058, 2010 WL 1813497, at *2

(W.D. Va. May 5, 2010) (quoting Dees v. Hydradry, Inc., 706 F.

Supp 2d. 1227, 1242 (M.D. Fla. 2010)). In the second joint motion,

“[t]he Parties accept the Court’s determination and are willing to

sever    the    confidentiality       provision    in    accordance   with   the

severability provision within the Agreement.”                   (ECF No. 21-1 ¶

14).     Given the lack of any compelling reason to find otherwise,




                                         6
the court reaffirms its holding in its original memorandum opinion

that the confidentiality clause is unenforceable.

III. Conclusion

     For   the   foregoing   reasons,   the   joint   motion   to   approve

settlement agreement and to dismiss will be granted.           A separate

order will follow.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                   7
